The Honorable Jerry Jewell State Senator 721 East 21st Street Little Rock, Arkansas 72206
Dear Senator Jewell:
This is in response to your request for an opinion on whether school districts can take the money they receive from the "Educational Excellence Trust Fund" under Act 10 of 1991, invest the money during the school year, distribute the principal amount equally to the teachers toward the end of the school year and keep the interest.
You note that the answer appears to be "no" because Act 10 of 1991 provides that the funds "shall be utilized by school districts to provide salary increases for certified personnel positions and for no other purposes. . . ." Use of the funds for investment purposes, you suggest, would be for a purpose other than salary increases. I agree.
There is an additional reason for this conclusion. It was held inMiles v. Gordon, 234 Ark. 525, 353 S.W.2d 157 (1962), that unless lawfully separated from the principal, the interest on public funds becomes an accretion thereto and may be used for the purposes for which the principal may be used. See also
Opinion No. 91-005. For this reason, it is my opinion that any interest on the "Educational Excellence Trust Fund" monies held by school districts should be used for the same purposes as the principal, that is, to provide salary increases for current certified personnel positions.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb